Case 1:19-cv-00053-.]I\/|S-K.]I\/| Document 1 Filed 01/28/19 Page 1 of 7

CHARLES H. BROWER, #1980-()
900 Fort Street, Suite 1210
Honolulu, HI 96813

Telephone: (808) 526-2688
Facsimile: (808) 526-0307

E-Mail: honolululaWSOS@gmail.com

MICHAEL P. HEALY, #477'7-0

1188 Bishop Street, Suite 3304
Honolulu, Hl 96813

Telephone: (808) 525-8584

Facsimile: (808) 376-8695

E-mail: honolululawyer@outlook.com

Attomeys for P1aintiff
Pouran Malekkazerc)nian

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF HAWAH

Page|D #: 1

 

POURAN MALEKKAZERONIAN, ) CIVIL NO.
)
Plaintiff, ) COMPLAINT; JURY
) DEMAND; SUMN[ONS
Vs. )
)
STAR PROTECTION AGENCY, )
LLC, )
)
Defendant. )
)

 

COMPLAINT

 

Case 1:19-cv-00053-.]I\/|S-K.]I\/| Document 1 Filed 01/28/19 Page 2 of 7 Page|D #: 2

COMES NOW, PlaintiffPOURAN MALEKKAZERONIAN, by and through
her attorneys Charles H. BroWer and l\/lichael P. Healy, and for causes of action

against Defendant, alleges and avers as folloWs:
NATURE OF CASE

1. Plaintiff POURAN MALEKKAZERONIAN (hereinafter
“MALEKKAZERONIAN”) Was at ali times mentioned herein`a resident 01 Honolulu,
HaWaii, and citizen of the State ofHaWaii.

2. Defendant STAR PROTECTION AGENCY, LLC, (hereinafter “STAR”)
is a domestic limited liability company incorporated in the State of Hawaii.

3. Plaintiff Was hired by Defendant STAR on May 3, 2007, as a Security
Ofiicer.

4. On April 4, 2017, Plaintiffwas terminated from her position With Defendant
STAR due to disability discrimination and retaliation for Whistleblowing. Plaintiff’ s
disability Was an injury to her right foot that she sustained in the scope of her
employment With Defendant STAR Which caused her to be unable to stand and Wall<
properly.

W
5 . The jurisdiction of this Court is pursuant to The Americans With Disability

Act of 1990.

 

Case 1:19-cv-00053-.]I\/|S-K.]I\/| Document 1 Filed 01/28/19 Page 3 of 7 Page|D #: 3

6. The administrative prerequisites for filing this cause of action have been
fulfilled A right-to~sue letter Was issued by the Equal Employrnent Opportunity
Commission (“EEOC”) on October 29, 2018, Which Was received by Plaintiff on or
after October 30, 2018.

STATEl\/IENT OF FACTS

7. Plaintiff Was hired by Defendant STAR on May 3, 2007, as a Security
Officer.

8. On September 16, 2016, Plaintiff Was injured on the job and suffered an
injury to her right knee Which prevented her from standing and Wall<ing. Plaintiff
continues under care for the right knee injury to date, and continues to be unable to
stand or Wall<; properly

9. On September 16, 2016, Plaintiff informed her supervisor and Defendant
STAR’s dispatcher immediately about her injury to the right I<nee.

10. In October 2016, Plaintiff gave a doctor’s note to her Supervisor Justin,
Which stated she need to be on light duty due to restrictions in Wall<ing. Justin told
Plaintiff that “her job is not resting” and that if she can not do the Worl< of a security
guard then “don’t come to Worl{”.

11. On February 9, 2017 and April 4, 2017, Plaintiff Was accused by her

Supervisor Allen, that she had not reported the accident, even though Plaintiff had

reported the accident

 

Case 1:19-cv-00053-.]I\/|S-K.]I\/| Document 1 Filed 01/28/19 Page 4 of 7 Page|D #: 4

12. After Plaintiff’ s injury at Worl<, Defendant STAR did not file a Workers’
compensation claim as required by laW. Plaintiff could not get treatment, so she
reported her injury to the Department of Labor by filing a WC-5 report of injury on
October 16, 2016.

13. On April 4, 2017, Plaintiff Was terminated from employment With
Defendant STAR.

14. The reason given Was that Plaintiff had solicited food from the Pacific
Club When she Was Working as a security guard. The accusation Was false in that she
had been offered a hamburger by the Pacific Club food and beverage manager The
false accusation and termination Was really due to Plaintiff” s ongoing disability and
treatment for her injury to the right knee.

STATEl\/IENT OF CLAIMS
will
DISABILITY DISCRIMINATION

15. Plaintiff repeats and realleges all prior allegations as if fully set forth
herein.

16. The Americans With Disabilities Act of 1990 prohibits discrimination due

to a disability, and to provide a reasonable accommodation to a person With a

disability.

 

Case 1:19-cv-00053-.]I\/|S-K.]I\/| Document 1 Filed 01/28/19 Page 5 of 7 Page|D #: 5

17. The aforesaid acts and/ or conduct ofDefendants constitute discrimination
as they Were acts and/or failure to act by Defendants and its employees in direct
violation of the Americans With Disabilities Act of 1990.

18. Plaintiff has suffered, as a direct and proximate result of the aforesaid
conduct, damages by Way of loss of earnings and earning capacity, loss of fringe and
pension benefits, and other benefits due her.

19. As a further direct and proximate result of said unlawful conduct, Plairitiff
has suffered the indignity of harassment, the invasion of her right to be free from
unlawful employment practices, and great humiliation, Which is manifest in emotional
distress.

20. As a further direct and proximate result of said unlawful employment
practices, Plaintiff has suffered mental anguish, outrage, depression, severe anxiety
about her future and her ability to support herself, harm to her employability and
earning capacity as Well as loss of a career advancement opportunity, painful
embarrassment among her friends and co-Worl<ers, disruption of herpersonal life, and
loss of enj oyment of the ordinary pleasures of everyday life for Which she is entitled

to an award of general damages

 

Case 1:19-cv-00053-.]I\/|S-K.]I\/| Document 1 Filed 01/28/19 Page 6 of 7 Page|D #: 6

COUNT ll
WHISTLEBLOWER’ S PROTECTION ACT

21. Plaintiff repeats and realleges all prior allegations as if fully set forth
herein.

22. The discrimination and termination alleged was in violation of H.R.S. §
378-62 due to Plaintiff’ s report cfa violation of law for which Plaintiff is entitled to
an award of damages to be proven at trial. 7

23. The actions of Defendants and their employees as described above are
oppressive, outrageous, and otherwise characterized by aggravating circumstances
sufficient to justify the imposition of punitive damages

WHEREFORE, upon a hearing hereof Piaintiff prays that judgment be
entered on all Counts:

A, For reinstatement to employment with Defendant STAR with full

benefits; and

B. For all damages to which Plaintiff is entitled, including general

damages and other damages to be proven at trial; and

C. For. special damages, including back pay, front pay and other

expenses; and

D. For punitive damages; and

 

Case 1:19-cv-00053-.]I\/|S-K.]I\/| Document 1 Filed 01/28/19 Page 7 of 7 Page|D #: 7

E. For attorney’s fees, costs, and interest, including prejudgment

interest; and
F. For such other and further relief as is appropriate

The total amount of damages prayed for exceeds the minimum jurisdictional

limits of this Court.

DATED: Honolulu, Hawaii, January 28, 2019.

/s/ Charles H. Brower
CHARLES H. BROWER
MICHAEL P. HEALY
Attorneys for Plaintiff
Pouran Malel<l<:azeronian

 

